Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance. Regarding claims 1, 9 and 17 the prior art does not disclose or suggest the following: 
“…adjusting an operating point of the transmitter coil according to a specific sequence of operating points that causes the rectifier diodes to be reverse biased to disconnect the receiver load from the receiver coil…” in combination with the remaining limitations of independent claims 1, 9 and 17. Dependent claims 2-8, 10-16 and 18-20 are also allowed.
The examiner found CHAE (US 2019/0296590, hereinafter CHAE) and MURATOV (US 2017/0117756 A1, hereinafter MURATOV) to be the closest prior art of record.
CHAE discloses a foreign object detection method comprising measuring the strength of power transmitted through the resonant circuit in a power transmission step; receiving, from the wireless power receiver, a feedback packet comprising information on a receive power strength; determining whether the information on the receive power strength is normal; when it is determined that a received power strength corresponding to the information on the receive power strength is abnormal, correcting the received power strength by applying a predetermined offset thereto; calculating a path loss on the basis of the measured strength of the transmitted power and the corrected received power strength; and detecting a foreign object by comparing the calculated path loss with a path loss threshold. MURATOV discloses a foreign object detection method comprising includes, stimulating the transmit coil with electrical signals at a plurality of frequencies, measuring a response of the transmit coil to the electrical signals, determining a quality factor and/or resonant frequency of the transmit coil based upon the measured response, and analyzing the quality factor and/or resonant frequency to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil. However, neither reference nor their combination disclose the above missing limitation and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Omar whose telephone number (571)270-7165.  The examiner can normally be reached between 09:00 am-18:00 EST.
	
/AHMED  OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/Primary Examiner, Art Unit 2859